        Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 1 of 38 PageID #: 1



                        UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF WEST VIRGINIA


CENTER FOR BIOLOGICAL DIVERSITY,
SIERRA CLUB, WEST VIRGINIA                                        2:19-cv-632
HIGHLANDS CONSERVANCY, and OHIO                        Case No. ___________
VALLEY ENVIRONMENTAL COALITION,

         Plaintiffs,
                                                       COMPLAINT FOR DECLARATORY
   v.                                                  AND INJUNCTIVE RELIEF

UNITED STATES FISH AND WILDLIFE
SERVICE; DAVID BERNHARDT, in his
official capacity as Acting Secretary of the U.S.
Department of the Interior; MARGARET
EVERSON, in her official capacity as Acting
Director of U.S. Fish and Wildlife Service; U.S.
OFFICE OF SURFACE MINING
RECLAMATION AND ENFORCEMENT;
GLENDA OWENS, in her official capacity as
Acting Director of the Office of Surface Mining
Reclamation and Enforcement,

         Defendants.



                                       I.      INTRODUCTION
         1.      In this civil action for declaratory and injunctive relief, Plaintiffs Center for

Biological Diversity, Sierra Club, West Virginia Highlands Conservancy, and Ohio Valley

Environmental Coalition (the “Conservation Groups”) challenge the failure of Defendants to

comply with their duties under the Endangered Species Act, 16 U.S.C. §§ 1531–1544 (“ESA” or

“Act”), regarding the impacts to imperiled species from surface coal mining activities regulated

pursuant to the Surface Mining Control and Reclamation Act, 30 U.S.C. §§ 1201–1328

(“SMCRA”), regulatory program.
         2.      Defendants continue to rely on a 1996 Biological Opinion and Conference Report

on Surface Coal Mining and Reclamation Operations under the Surface Mining Control and
     Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 2 of 38 PageID #: 2



Reclamation Act of 1977 (“1996 Biological Opinion”) and accompanying incidental take

statement (“ITS”) for ESA compliance. However, the 1996 Biological Opinion does not comply

with ESA section 7(a)(2) or its implementing regulations and the U.S. Fish and Wildlife Service

(the “Service”) has admitted that even full adherence to its terms will not prevent jeopardy to

listed species or adverse modification of critical habitat. Consequently, Defendants’ reliance on

that Biological Opinion is in contravention of Section 7 of the ESA and is arbitrary and capricious

agency action in violation of the Administrative Procedure Act (“APA”).

       3.      The Service has acknowledged that new information reveals the process for ESA

compliance set forth in the 1996 Biological Opinion has failed to insure that species are protected

from the adverse effects of surface coal mining, and new species listings—including the recent

listing of the Big Sandy crayfish and the Guyandotte River crayfish—require OSMRE and the

Service to revisit the efficacy the 1996 Biological Opinion. Thus, reinitiation of consultation on

the SMCRA program is required pursuant to ESA Section (7)(a)(2) and the applicable regulation

at 50 C.F.R. § 402.16 to prevent jeopardy to listed species.

       4.      In April of 2017, the Office of Surface Mining Reclamation and Enforcement

(“OSMRE”) and the Service reinitiated formal ESA Section 7 consultation on the SMCRA

program to replace the 1996 Biological Opinion with a new programmatic ESA consultation.

However, more than two years later, that consultation has continued for an unlawful and

unreasonable time, during which Defendants have continued to rely on what the Service has

conceded is an outdated, incomplete, and inadequate Biological Opinion. The failure to complete

Section 7 consultation on the SMCRA program within a reasonable time, while relying on an

unlawful Biological Opinion that is jeopardizing the continued existence of multiple species,

violates both section 7(a)(2) of the ESA, and the APA, 5 U.S.C. § 706(1).



                                                 2
     Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 3 of 38 PageID #: 3



       5.      The continued reliance on the 1996 Biological Opinion further violates OSMRE’s

and the Service’s duty to carry out programs for the conservation (i.e. recovery) of listed species

and to insure that agency actions are undertaken consistent with the purposes of the ESA pursuant

to ESA Section 7(a)(1). It is also in direct violation of the clear requirements of ESA Section

7(d), which prevents any irretrievable commitment of resources pending completion of the

Section 7 consultation process. Given the Service’s statements regarding the ineffectiveness of

the 1996 Biological Opinion to protect listed species, continued reliance on that opinion to insure

compliance with the ESA is patently arbitrary and capricious, in violation of the ESA and APA.

       6.      Following the reinitiation of consultation in 2017, regulatory authorities—

including the West Virginia Department of Environmental Protection (“WVDEP”)—have

continued to permit mines in reliance on the unlawful 1996 Biological Opinion. WVDEP also

continues to permit coal mining activities in reliance on unlawful guidance adopted by the Service

to implement the 1996 Biological Opinion regarding protection and enhancement plans (“PEPs”)

for the Big Sandy crayfish and Guyandotte River crayfish.

       7.      Under direction from political appointees in the Interior Department, the Service

abandoned crayfish PEP guidance developed by its own regional office, and adopted guidance

developed by WVDEP that does not comply with the applicable regulations at 30 C.F.R. §780.16

or the ESA’s best available science mandate. Furthermore, the crayfish guidance has not

undergone Section 7 consultation. The continued reliance on this guidance and on the 1996

Biological Opinion is jeopardizing the continued existence of these highly imperiled crayfish

species.

       8.      Therefore, the Conservation Groups bring suit to compel the Service and OSMRE

to complete formal programmatic consultation regarding the impacts of SMCRA-regulated coal



                                                 3
      Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 4 of 38 PageID #: 4



mining on listed species by a date certain, to insure that coal mining activities do not continue to

jeopardize listed species or destroy or adversely modify their critical habitat. The Conservation

Groups further bring suit to declare the 1996 Biological Opinion unlawful, and that the Service’s,

OSMRE’s and state regulatory authorities’ continued reliance on the 1996 Biological Opinion is

arbitrary and capricious in violation of the APA and ESA, and to enjoin any further reliance on

that opinion. The Conservation Groups also ask the Court to declare that the Service’s crayfish

guidance is in violation of the requirements of the ESA, and to enjoin any further reliance on that

guidance to insure that no mining activities take place that will jeopardize the continued existence

of listed crayfish.

                             II.     JURISDICTION AND VENUE
        9.      This court has jurisdiction over this action pursuant to 16 U.S.C. § 1540(c) (actions

under the ESA); 16 U.S.C. § 1540(g) (ESA citizen suit provision); 5 U.S.C. § 702 (Administrative

Procedure Act); 28 U.S.C. § 1331 (federal question); 28 U.S.C. § 1346 (action against the United

States); 28 U.S.C. § 1361 (action to compel an officer of the United States to perform his or her

duty); and 28 U.S.C. § 2201-02 (power to issue declaratory judgments in cases of actual

controversy).

        10.     By written notice sent by electronic mail and certified mail on May 10, 2019,

Plaintiffs informed Defendants of their violations more than sixty days prior to the filing of this

Complaint, as required by the Endangered Species Act. 16 U.S.C. § 1540(g).

        11.     Plaintiffs notice letter demanded that the Service and OSMRE satisfy their

statutory obligations to complete ESA Section 7 consultation regarding the impacts to listed

species from SMCRA-regulated mining, and to discontinue their reliance on the 1996 Biological

Opinion and unlawful crayfish guidance. The Service and OSMRE have failed to remedy the

alleged violations, and therefore an actual, justiciable controversy exists within the meaning of 28

U.S.C. § 2201(a).
        12.     Venue is proper in the Southern District of West Virginia pursuant to 28 U.S.C. §
                                                  4
     Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 5 of 38 PageID #: 5



1391(e), as a substantial part of the events or omissions giving rise to the claim occur in this

District and Defendants have offices in this District.


                                         III.    PARTIES
       13.     Plaintiff CENTER FOR BIOLOGICAL DIVERSITY is a non-profit 501(c)(3)

corporation with offices in California, Washington, Oregon, Arizona, Nevada, New Mexico,

Colorado, Illinois, Minnesota, New York, Virginia, North Carolina, Florida, and Washington,

D.C. Through science, policy, and law, the Center works to secure a future for all species, great

or small, hovering on the brink of extinction. The Center has 67,373 members throughout the

United States and the world. These members include those who have viewed, photographed, and

otherwise appreciated threatened and endangered species that may be affected by surface coal

mining, who live near these species, habitats, and ecosystems, and who intend to visit and enjoy

these species, habitats and ecosystems in the future.

       14.     Plaintiff OHIO VALLEY ENVIRONMENTAL COALITION is a nonprofit

organization incorporated in Ohio. Its principal place of business is in Huntington, West Virginia.

It has approximately 400 members. Its mission is to organize and maintain a diverse grassroots

organization dedicated to the improvement and preservation of the environment through

education, grassroots organizing, coalition building, leadership development, and media outreach.

The Coalition has focused on water quality and mining issues and is a leading source of

information about mining pollution and impacts in West Virginia.

       15.     Plaintiff SIERRA CLUB is a nonprofit corporation incorporated in California, with

more than 768,000 members and supporters nationwide, including approximately 2,600 members

who reside in West Virginia and belong to its West Virginia Chapter. The Sierra Club is

dedicated to exploring, enjoying, and protecting the wild places of the Earth; to practicing and

promoting the responsible use of Earth’s resources and ecosystems; to educating and enlisting

humanity to protect and restore the quality of the natural and human environment; and to using all
lawful means to carrying out these objectives. The Sierra Club’s concerns encompass the


                                                  5
     Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 6 of 38 PageID #: 6



exploration, enjoyment and protection of forests and surface waters in West Virginia.

       16.     Plaintiff WEST VIRGINIA HIGHLANDS CONSERVANCY is a nonprofit

organization incorporated in West Virginia in 1967. Its volunteer board of directors and

approximately 1,500 members work for the conservation and wise management of West

Virginia’s natural resources. As one of West Virginia’s oldest environmental activist

organizations, the West Virginia Highlands Conservancy is dedicated to protecting clean air,

clean water, forests, streams, mountains and the health and welfare of the people that live in the

Mountain State and for those who visit to recreate.

       17.     Plaintiffs’ members and staff have researched, studied, observed, and sought

protection for endangered species that are adversely affected by coal mining activities.

Furthermore, Plaintiffs’ members and staff have visited and observed, or sought out, threatened

and endangered species that are imperiled by SMCRA-regulated coal mining. Plaintiffs’

members and staff intend to continue to visit and observe, or attempt to visit and observe, these

species in the near future. Plaintiffs’ members and staff derive scientific, recreational,

conservation, and aesthetic benefits from rare species’ existence in the wild, and their interest in

maintaining the species inhabiting the forests and rivers of areas affected by coal mining is

entirely dependent on the continued existence of healthy, sustainable, and accessible ecosystems

and populations. Any activities that destroy, degrade, or diminish these areas, or that kill, injure,
harm, harass, or displace populations of listed species interfere with Plaintiffs’ staff and members’

use and enjoyment of the areas and species.

       18.     Plaintiffs’ members and staff include scientists who study the Guyandotte River

crayfish and Big Sandy crayfish, and whose interests in studying and enjoying these species and

their habitats are entirely dependent on the continued existence of the species. This includes the

scientist who discovered the Guyandotte River crayfish in 2014, and who has written reports on

the evolution, life history and conservation status of the Guyandotte River and Big Sandy

crayfish, and who plans to return to the last remaining habitat for these species in West Virginia
to continue studying and publishing articles on them. Any action that interferes with and harms

                                                  6
      Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 7 of 38 PageID #: 7



these species also harms those members’ interest and enjoyment in studying those species. Any

loss of individuals or habitat would hamper their ability to undertake such research in the future,

thereby harming their academic and aesthetic interests in those species.

        19.     Activities authorized by Defendants directly and irreparably injure Plaintiffs’

interests. The Service’s and OSMRE’s failure to comply with the requirements of the ESA and

APA delays, avoids and undermines protections that are necessary to secure Plaintiffs’ interests in

the existence of listed species and their critical habitat.

        20.     Plaintiffs have also suffered informational and procedural injuries from

Defendants’ failure to properly oversee the implementation of the ESA in the permitting of coal

mining activities, which oversight must include full and adequate analysis of the impacts to listed

species. These injuries are connected to Plaintiffs’ substantive conservation, recreational,

scientific, and aesthetic interests. Plaintiffs’ members and staff rely on Defendants to comply

with the requirements of the ESA and prepare adequate environmental analyses as required by the

statute. Plaintiffs rely on these analyses to achieve their organizational purposes, including

monitoring the impacts of coal mining on listed species; monitoring legal compliance concerning

species’ management; educating members, directors, staff, and the public concerning species

management and the state of the environment; and advocating for policies that protect habitat and

wildlife.
        21.     The actions of Defendants not only harm the procedural interests of Plaintiffs and

their members, but also have harmed and threaten future harm to the concrete interests that

Plaintiffs, their members and staff have in the fish, wildlife and ecosystems of the United States

that are being ravaged by coal mining activities.

        22.     The interests and organizational purposes of Plaintiffs and their staff and members

are directly and irreparably injured by Defendants’ violations of law as described in this

Complaint. Unless this Court grants the requested relief and orders Defendants to comply with

the ESA and APA, harm to protected species will continue to accrue, and the aesthetic,



                                                    7
       Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 8 of 38 PageID #: 8



recreational, educational, professional, scientific, spiritual, and conservation interests of Plaintiffs

and their staff and members will continue to be adversely affected.

           23.   These are actual, concrete injuries to Plaintiffs, caused by the Service’s and

OSMRE’s failure to comply with the APA, the ESA, and its implementing regulations. The relief

requested will directly redress those injuries. Plaintiffs bring this action on their own behalf and

on behalf of their adversely affected members and staff.

           24.   Defendant UNITED STATES FISH AND WILDLIFE SERVICE is the United

States federal agency that jointly shares responsibility with the National Marine Fisheries Service

for insuring that the requirements of the ESA are followed and enforced. These requirements

include insuring that coal mining activities undertaken pursuant to SMCRA and state-delegated

programs do not jeopardize the continued existence of listed species or adversely modify critical

habitat.

           25.   Defendant DAVID BERNHARDT is sued in his official capacity as Acting

Secretary of the U.S. Department of the Interior.

           26.   Defendant MARGARET EVERSON is sued in her official capacity as Director of

the U.S. Fish and Wildlife Service.

           27.   Defendant OFFICE OF SURFACE MINING RECLAMATION AND

ENFORCEMENT is the United States federal agency that has responsibility to insure that the
requirements of applicable laws are followed and enforced with respect to the implementation of

SMCRA and state-delegated SMCRA programs. These requirements include compliance with the

ESA.

           28.   Defendant GLENDA OWENS is sued in her official capacity as Director of the

Office of Surface Mining Reclamation and Enforcement.


                              IV.     STATUTORY BACKGROUND

           A.    The Endangered Species Act
           29.   With the ESA, Congress intended endangered species to be afforded the highest of


                                                    8
     Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 9 of 38 PageID #: 9



priorities. The ESA’s purpose is “to provide a means whereby the ecosystems upon which

endangered species and threatened species depend may be conserved, [and] to provide a program

for the conservation of such endangered species and threatened species.” 16 U.S.C. § 1531(b).

       30.     Under the ESA, conservation means “the use of all methods and procedures which

are necessary to bring any endangered species or threatened species to the point at which the

measures provided pursuant to this chapter are no longer necessary.” Id. § 1532(3).

       31.     The ESA assigns responsibility to implement the statute to the Secretaries of

Commerce and Interior, which in turn have delegated responsibility to the National Marine

Fisheries Service and the U.S. Fish and Wildlife Service, respectively. 50 C.F.R. § 402.01(b).

       32.     Under Section 7 of the ESA, federal agencies must “utilize their authorities in

furtherance of the purposes of” the ESA and carry out “programs for the conservation of

endangered species and threatened species.” 16 U.S.C. § 1536(a)(1).

       33.     To fulfill the substantive purposes of the ESA, federal agencies are required to

engage in Section 7 consultation with the Service to “insure that any action authorized, funded, or

carried out by such agency . . . is not likely to jeopardize the continued existence of any

endangered species or threatened species or result in the destruction or adverse modification of

habitat of such species which is determined . . . to be critical.” Id. § 1536(a)(2).

       34.     Section 7 consultation is required for “any action [that] may affect listed species or
critical habitat.” 50 C.F.R. § 402.14. Agency “action” is defined broadly in the ESA’s

implementing regulations to include “all activities or programs of any kind authorized, funded, or

carried out, in whole or in part, by Federal agencies,” such as the promulgation of regulations, the

granting of permits, or actions directly or indirectly causing modifications to the land, water, or

air. Id. § 402.02.

       35.     The duties in ESA Section 7 are only fulfilled by an agency’s satisfaction of the

consultation requirements that are set forth in the implementing regulations for Section 7 of the

ESA, 50 C.F.R. §§ 402.10-402.16, and only after the agency lawfully complies with these
requirements may an action that “may affect” a protected species go forward.

                                                   9
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 10 of 38 PageID #: 10



       36.        Each federal agency must review its actions at “the earliest possible time” to

determine whether any action “may affect” listed species or their critical habitat in the “action

area.” Id. § 402.14(a). The “action area” encompasses all areas that would be “affected directly

or indirectly by the Federal action and not merely the immediate area involved in the action.” Id.

§ 402.02. The term “may affect” is broadly construed to include “[a]ny possible effect, whether

beneficial, benign, adverse, or of an undetermined character,” and thus is easily triggered.

Interagency Cooperation – Endangered Species Act of 1973, As Amended, 51 Fed. Reg. 19,926

(June 3, 1986).

       37.        If an action agency concludes that the action is “likely to adversely affect” listed

species or critical habitat, the agency must engage in “formal consultation” with the Service to

meet the ESA’s substantive “no jeopardy” mandate. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14.

       38.        Formal ESA consultation commences with the action agency’s written request for

consultation and concludes with Service’s issuance of a “biological opinion.” 50 C.F.R. §

402.14(g)(4). During formal consultation, the Service and the action agency must evaluate the

“effects of the action,” including all direct and indirect effects of the proposed action, plus the

effects of actions that are interrelated or interdependent, added to all existing environmental

conditions—that is, the “environmental baseline.” Id. § 402.02. The environmental baseline

includes the “past and present impacts of all Federal, State, or private actions and other human
activities in the action area . . . .” Id. The effects of the action must be considered together with

“cumulative effects,” which are “those effects of future State or private activities, not involving

Federal activities, that are reasonably certain to occur within the action area of the Federal action

subject to consultation.” Id.

       39.        The biological opinion states the Service’s opinion as to whether the effects of the

action are “likely to jeopardize the continued existence of listed species or result in the destruction

or adverse modification of critical habitat.” Id. § 402.14(g)(4). To “jeopardize the continued

existence of” means “to engage in an action that reasonably would be expected, directly or
indirectly, to reduce appreciably the likelihood of both the survival and recovery of a listed

                                                    10
       Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 11 of 38 PageID #: 11



species in the wild by reducing the reproduction, numbers, or distribution of that species.” Id. §

402.02. The determination of whether an activity is likely to jeopardize the continued existence

of a species must be based solely on “the best scientific and commercial data available,” 16

U.S.C. § 1536(a)(2), and the Service must use the best available science in formulating its

biological opinion and approving incidental take through formal consultation. 50 C.F.R. §

402.14(g)(8).

         40.    If the Service determines that the action is likely to jeopardize a species, the

biological opinion must outline “reasonable and prudent alternatives” to the action, if any exist,

that will avoid jeopardy and “which [the agency] believes would not violate [Section 7(a)(2)].”

Id. § 1536(b)(3)(A); 50 C.F. R. § 402.14(h)(3). The Service may also “suggest modifications” to

the action during the course of consultation to “avoid the likelihood of adverse effects” to the

listed species even when not necessary to avoid jeopardy. 50 C.F.R. § 402.13(b).

         41.    The Service also engages in “programmatic consultation” to guide the

implementation of Federal programs by establishing standards, guidelines, or governing criteria to

avoid, minimize, or offset the effects of the program on listed species and critical habitat.

Pursuant to the Services’ revised regulations defining “framework programmatic action,”

programmatic consultations, such as for the SMCRA program, should not result in the issuance of

an ITS. Rather, any incidental take must be subsequently authorized under a project-specific
Section 7 consultation, or by the applicant producing a habitat conservation plan and obtaining an

incidental take permit through ESA Section 10. See 80 Fed. Reg. 26,832 (May 11, 2015) (adding

definition of “framework programmatic action” to 50 C.F.R. § 402.02 and adding 50 C.F.R. §

402.14(i)(6) on incidental take statements not being issued at the programmatic level).

         42.    Pursuant to Section 7(b)(4) of the ESA, an ITS must specify the impact of any

allowable takes of individual members of the species, provide reasonable and prudent measures

(“RPMs”) necessary to minimize the impact of those takes, and set forth terms and conditions that

must be followed to implement such measures. 16 U.S.C. § 1536(b)(4); 50 C.F. R. § 402.14(i)(1),
(3).

                                                  11
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 12 of 38 PageID #: 12



           43.   The ESA requires the Service to conclude the formal consultation process within

90 days of the date such consultation was initiated, unless the Service and the action agency agree

to extend the consultation for a specific time period. 16 U.S.C. § 1536(b)(1)(A); 50 C.F.R. §

402.14(e).

           44.   After the issuance of a biological opinion and “where discretionary Federal

involvement or control over the action has been retained or is authorized by law,” the action

agency and the Service must reinitiate formal consultation if, inter alia, “[t]he amount or extent of

taking specified in the incidental take statement is exceeded; new information reveals effects of

the action that may affect listed species or critical habitat in a manner or to an extent not

previously considered; the identified action is subsequently modified in a manner that causes an

effect to the listed species ... that was not considered in the biological opinion; or a new species is

listed or critical habitat designated that may be affected by the identified action.” 50 C.F.R. §

402.16.

           45.   Section 7(d) of the ESA provides that once a federal agency initiates or reinitiates

consultation under the ESA, the agency, as well as any applicant for a federal permit, “shall not

make any irreversible or irretrievable commitment of resources with respect to the agency action

which has the effect of foreclosing the formulation or implementation of any reasonable and

prudent alternative measures which would not violate subsection (a)(2) of this section.” 16
U.S.C. § 1536(d). The purpose of Section 7(d) is to maintain the environmental status quo

pending the completion of consultation. Section 7(d) prohibitions remain in effect throughout the

consultation period and until the federal agency has satisfied its obligations under Section 7(a)(2)

that the action will not result in jeopardy to listed species or adverse modification of critical

habitat.

           B. The Administrative Procedure Act (APA)
           46.   The APA provides for judicial review of federal agencies’ and officials’

compliance with the APA’s own procedural requirements, and provides the standard of review for

ESA citizen suit claims. Under the APA, courts “shall . . . hold unlawful and set aside agency

                                                  12
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 13 of 38 PageID #: 13



action, findings, and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” 5 U.S.C. § 706(2). The APA also allows courts to

“compel agency action unlawfully withheld or unreasonably delayed.” Id. § 706(1).


                   V.      FACTUAL and REGULATORY BACKGROUND
       A. Coal Mining Under SMCRA

       47.     Surface coal mining is accomplished by logging or clearing the mine site, then

removing overburden from the coal seam and blasting and removing the coal. This includes strip

mining and open pit mining practices, as well as mountaintop removal mining, wherein excess

mining waste is dumped into fills in nearby hollows or valleys, smothering streams and habitat.

       48.     Surface coal mining requires large areas of land disturbance, destroying mountains

and forest habitat, and results in the deposition of sediment and heavy metals into waterbodies,

which adversely impacts streams and local biodiversity. These impacts harm species, including

an increasing number of species that are listed as endangered or threatened under the ESA.

Several of these species were listed since the Service issued the 1996 Biological Opinion.

       49.     Surface coal mining in the U.S. is regulated pursuant to SMCRA. OSMRE is the

primary regulator of coal mining under SMCRA, until a State or Indian Tribe demonstrates that it

has developed a regulatory program that meets all of the requirements of SMCRA and the

implementing regulations issued by OSMRE under 30 C.F.R. Chapter VII. A State or Indian

Tribe becomes the primary regulator within its jurisdiction when it submits and receives approval

of its proposed regulatory program from OSMRE, assuming responsibility over permitting,

inspection, and enforcement activities.

       50.     Even after a SMCRA program has been delegated to a State or Tribe, OSMRE

retains oversight of that program through funding and supervision of the State’s or Tribe’s

                                                  13
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 14 of 38 PageID #: 14



implementation of the regulatory program. OSMRE further maintains federal oversight over state

SMCRA programs by funding them on an ongoing basis.

       51.     This oversight role was reaffirmed in a Memorandum of Understanding between

the U.S. Army Corps of Engineers, Department of the Interior and the Environmental Protection

Agency regarding Appalachian coal mining, wherein OSMRE agreed to “determine how it will

more effectively conduct oversight of State permitting, State enforcement, and regulatory

activities under SMCRA,” and to “remove impediments to its ability to require correction of

permit defects in SMCRA primacy states.”1

       52.     SMCRA specifically requires that OSMRE evaluate and oversee the administration

of approved state programs, and requires that OSMRE enforce the terms of the statute should it

find that the State has failed to adequately enforce its state-delegated SMCRA program. 30

U.S.C. § 1271(b); 30 C.F.R. §§ 780.16, 773.15(j), 842.11. OSMRE therefore retains discretion

and control over the SMCRA program, even where the program has been delegated to a state

authority.

       B. The 1996 Biological Opinion and Incidental Take Statement

       53.     Pursuant to ESA Sections 7(a)(1) and (2), OSMRE must carry out a program for

the conservation of listed species and insure that coal-mining activities undertaken pursuant to

SMCRA do not jeopardize the continued existence of listed species.

       54.     In 1995, OSMRE initiated formal consultation with the Service under Section 7 of

the ESA for all SMCRA permitting programs, state or federal, nationwide. A year later, the

Service issued the 1996 Biological Opinion.


1
  Memorandum of Understanding Among the U.S. Department of the Army, U.S. Department of
the Interior and U.S. Environmental Protection Agency Implementing the Interagency Action
Plan on Appalachian Surface Coal Mining at 3 (June 11, 2009).

                                                14
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 15 of 38 PageID #: 15



       55.       Although it failed to include or analyze any site-specific or species-specific

information about affected species or designated critical habitat, the 1996 Biological Opinion

concluded that surface coal mines regulated by “properly implemented” SMCRA programs “are

not likely to jeopardize the continued existence of listed or proposed species” or “result in the

destruction or adverse modification of designated or proposed critical habitats.” 1996 Biological

Opinion at 10.

       56.       The 1996 Biological Opinion purports to provide incidental take coverage for all

coal operations nationwide, and provides authorization for the take of “all present and future

Federally listed and proposed species” affected by SMCRA-regulated mining operations at any

mine site. Id. at 6. It assigned “an unquantifiable level of take” to surface coal mining operations

and authorized “the unavoidable taking of some individuals” of any listed species affected by

surface coal mining. Id. at 11.

       57.       According to the Service, “the likelihood and extent of incidental take” of all listed

species by surface coal mining would be minimized by a “planning and coordination process”

between the Service, OSMRE and state agencies, which requires compliance with SMCRA

regulations that purportedly prohibit the taking of an endangered or threatened species in violation

of the ESA, as well as compliance with the terms and conditions of the 1996 Biological Opinion

and ITS. Id. at 10-13.

       58.       The 1996 Biological Opinion and ITS do not provide any reasonable and prudent

measures (“RPMs”) to minimize the impact of incidental take. The only RPM provided in the

1996 Biological Opinion is compliance with the terms and conditions of the ITS.

       59.       The terms and conditions of the 1996 Biological Opinion and ITS provide no

specific measures to minimize impacts to listed species, but rather require the Service, in



                                                   15
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 16 of 38 PageID #: 16



coordination with OSMRE and the relevant delegated state authority, to develop and implement

species-specific measures to minimize impacts to listed species, which the regulatory authority can

then decide not to implement. 1996 Biological Opinion at 13.

       60.     To implement the species-specific measures to minimize take under the 1996

Biological Opinion, OSMRE and state regulatory authorities require Protection and Enhancement

Plans (“PEPs”) for species at specific mine sites, which must “include a description of how, to the

extent possible using the best technology currently available, the operator will minimize

disturbances and adverse impacts on fish and wildlife and related environmental values, including

compliance with the Endangered Species Act. . . .” 30 C.F.R. § 780.16(b).

       61.     The Service fulfills its duty to provide species-specific measures to minimize take

of listed species by promulgating guidance documents for the development of PEPs. However,

the Service has only provided PEP guidance for some listed species, such as the Indiana bat,

blackside dace and recently-listed crayfish species, but not for all species that may be impacted by

surface mining, including northern long-eared bats, diamond darters, Kentucky arrow darters, or

numerous freshwater mussels, such as the spectaclecase and northern riffleshell.

       62.     Pursuant to the 1996 Biological Opinion, OSMRE must insure that adequate PEPs

are being provided with species-specific measures to minimize take. The 1996 Biological

Opinion provides that OSMRE has a continuing responsibility to monitor compliance with the

terms of the ITS (i.e. implementation of the species-specific measures), otherwise its protective

coverage lapses. 1996 Biological Opinion at 11.

       63.     The 1996 Biological Opinion provides two specific pathways to reinitiation of

Section 7 consultation. It states that reinitiation is necessary where: “(1) new information reveals

that the agency action may affect listed species or critical habitats in a manner or to an extent not



                                                  16
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 17 of 38 PageID #: 17



considered in this opinion, or (2) the agency action is modified in a manner that causes an adverse

effect to listed species or critical habitat that was not considered in this opinion.” Id. at 14. The

1996 Biological Opinion fails to provide for reinitiation when “a new species is listed or critical

habitat designated that may be affected by the identified action,” as set forth in the ESA

implementing regulations. 50 C.F.R. § 402.16(d).

       C. The Stream Protection Rule and 2016 Biological Opinion
       64.      In 2015, pursuant to Title V of SMCRA, Defendant OSMRE undertook efforts to

revise a set of regulations known as the Stream Protection Rule (“SPR”), in order to better protect

streams, fish, and wildlife from the adverse impacts of surface coal mining operations.

       65.      As a result of the changes that were proposed to the SMCRA regulations as part of

the revised SPR, Defendants conceded that OSMRE could no longer rely on the 1996 Biological

Opinion to meet its ESA Section 7 duties, and therefore OSMRE entered into formal

programmatic consultation with the Service in order to devise a new mechanism for avoiding

jeopardy to listed species. On December 16, 2016, the Service issued a new biological opinion

(the “2016 Biological Opinion”), which specifically stated that “[t]he 1996 Biological Opinion is

being superseded by this programmatic Opinion and will no longer provide protections against the

take prohibitions of section 9 of the ESA for future permitting decisions.” 2016 Biological

Opinion at 3.

       66.      In the 2016 Biological Opinion, the Service stated that “the 1996 Opinion’s

technical assistance permit review process has not been implemented consistently and has led to

insufficient protection of ESA-listed resources.” Id. at 122. In response to this finding, OSMRE

and the Service developed a Memorandum of Understanding (“2016 MOU”) to “improve

interagency coordination and cooperation and insure that proposed, threatened, and endangered



                                                  17
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 18 of 38 PageID #: 18



species and proposed and designated critical habitat are adequately protected for all surface coal

mining and reclamation operations and coal exploration conducted under SMCRA.” Id. at 2.

       67.     The 2016 Biological Opinion made it clear that the 1996 Biological Opinion had

been withdrawn and was no longer valid, and that all new permits, as well as all revisions to

previously approved permits where a revision would change the manner or extent of effects to

species, would require completion of the technical assistance process identified in the 2016

Biological Opinion and MOU. Alternatively, a separate Section 7 consultation or Section 10

habitat conservation plan would be required.

       68.     In issuing the 2016 Biological Opinion, the Service was emphatic and unequivocal

as to the failure of the 1996 Biological Opinion to protect listed species in accordance with the

ESA’s mandates, and the consequent need to reinitiate programmatic consultation. The 2016

Biological Opinion stated that:

       Even if the Stream Protection Rule did not constitute a significant change to the regulatory
       environment, the 1996 Biological Opinion would require reinitiation of consultation
       because there have been effects to ESA resources (listed and proposed species and
       designated and proposed critical habitat) not considered in the 1996 analysis and because
       the technical assistance process analyzed in the 1996 Biological Opinion has not been
       consistently implemented nationwide, as analyzed in that consultation. As a result of new
       effects and inconsistent implementation of the technical assistance process, many fish and
       wildlife species continue to decline. Several species in coal mining regions have been
       listed since conclusion of the 1996 consultation, suggesting the protections afforded to fish
       and wildlife resources from the existing SMCRA regulations and implementation of the
       1996 Biological Opinion may not be as protective as previously considered. Given the
       contribution of surface coal mining to the decline of some species and the new listing of
       species that previously did not require protection under the ESA, and evidence that the
       technical assistance process outlined in the 1996 Biological Opinion is not being followed,
       it is no longer possible to rely on the 1996 Biological Opinion to conclude that the
       existing regulatory environment (prior to 2016 MOU and Stream Protection Rule
       implementation) would not result in jeopardy or adverse modification of ESA-listed
       resources.

       2016 Biological Opinion at 31-32 (emphasis added).




                                                 18
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 19 of 38 PageID #: 19



       69.      The Service concluded that “despite the environmental protections granted by

SMCRA and the permit review process set forth in the 1996 Biological Opinion, surface coal

mining operations continue to negatively impact threatened and endangered species and the

habitats upon which they depend.” Id. at 106. It further found that the implementation of the

1996 Biological Opinion failed to insure that physical, chemical, or biotic stressors were reliably

estimated; that adverse effects to ESA-listed species and critical habitat were not being evaluated,

monitored and minimized; and that permit compliance was not being enforced. Id. at 121.

       70.     The Service further acknowledged that the program for ESA compliance set forth

in the 1996 Biological Opinion is resulting in jeopardy to listed species, stating in the 2016

Biological Opinion that “it is no longer possible to rely on the 1996 Biological Opinion to

conclude that the existing regulatory environment (prior to 2016 MOU and Stream Protection

Rule implementation) would not result in jeopardy or adverse modification of ESA-listed

resources.” Id. at 32.

       71.     The Service also noted that new species listings required OSMRE and the Service

to revisit the efficacy of the 1996 Biological Opinion, stating that the recent listing of the Big

Sandy crayfish and the Guyandotte River crayfish “illustrate the inadequacy of the current

SMCRA regulatory environment in protecting fish and wildlife and the habitats upon which they

depend.” Id. at 121.

       72.     On February 2, 2017, Congress used the Congressional Review Act to rescind the

2016 revisions to the SPR. Although the Service and OSMRE maintained that this action also

nullified the 2016 Biological Opinion and MOU pertaining to the new SPR, the Service has never

disclaimed the findings it made in the 2016 Biological Opinion establishing that the 1996




                                                  19
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 20 of 38 PageID #: 20



Biological Opinion and ITS do not comply with the ESA’s mandates and thus cannot lawfully be

relied on for ESA compliance.

       73.     Following the rescission of the 2016 SPR, by letter to the Service dated April 13,

2017, OSMRE formally requested reinitiation of formal ESA consultation on the SMCRA

program. OSMRE specifically stated in its letter that reinitiation is appropriate pursuant to 50

C.F.R. § 402.16, and that it expects the reinitiated consultation to include new science and cover

all aspects of OSMRE’s implementation of SMCRA, oversight of state programs under the

existing regulations, and OSMRE’s oversight of state program compliance with requirements

related to the protection and enhancement of proposed or listed species and proposed or

designated critical habitat.

       74.     When OSMRE and the Service reinitiated consultation, the Service simultaneously

reinstated the 1996 Biological Opinion, and affirmed that during the reinitiation of consultation

OSMRE and state regulatory authorities may continue to rely on the 1996 Biological Opinion and

ITS. At this time, more than two years later, neither the Service nor OSMRE have given any

indication to the public as to if or when the reinitiated consultation will ever be completed. In the

meantime, the reinstated, inadequate, and unlawful 1996 Biological Opinion continues to

establish the framework for Defendants’ compliance with section 7 of the ESA.

       75.     OSMRE and the Service have also issued a document outlining a SMCRA-ESA

coordination and elevation process to be used pending completion of consultation; however, that

document provides no requirements for site-specific ESA consultations or species-specific

analysis beyond what is required pursuant to the 1996 Biological Opinion, and relies on the same

flawed PEP-based process as the 1996 Biological Opinion.




                                                 20
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 21 of 38 PageID #: 21



       D. The Crayfish PEP Guidance
       76.     Following the listing of the Guyandotte River crayfish and Big Sandy crayfish in

2016, WVDEP began developing guidance for mining projects that may affect those species,

entitled “Guide to Consideration of Potential Mining-related Impacts on the Guyandotte River

and Big Sandy River Crayfishes” (“WV Crayfish Guidance”).

       77.     The WV Crayfish Guidance provides a key that establishes when crayfish PEPs

would be required for mining projects, but provides no guidance on what information those PEPs

must contain. It requires that state water quality standards (“WQS”) be maintained at mining sites

to prevent harm to crayfish, claiming that no additional criteria are needed to protect the species.

It also provides guidelines for sediment monitoring and adaptive management.

       78.     Pursuant to the WV Crayfish Guidance, PEPs would not be required unless a

survey indicated that listed crayfish are present in relevant stream segments. However, the

guidance only requires presence/absence surveys in those streams that “immediately impact” 3rd

order streams (i.e. headwater streams in the upper reaches of the watershed) with a known

occurrence of crayfish, or tributaries of such stream segments when the mining project is less than

500 meters from the confluence of the 3rd order stream segment.

       79.     Biologists with the Service’s regional office determined that the WV Crayfish

Guidance was inadequate, and made it very clear in communications with WVDEP that the WV

Crayfish Guidance was insufficient and not based on the best available science. Specifically, the

Service stated that the WV Crayfish Guidance’s 500 meter “impact” threshold was arbitrary, and

that existing state WQS are insufficient to insure that crayfish are protected from mining

activities. The regional Service personnel provided suggested changes to the WV Crayfish

Guidance. These edits would have required a PEP for all new mines in the watersheds of listed



                                                 21
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 22 of 38 PageID #: 22



crayfish, and removed the state’s reliance on WQS to prevent take of crayfish from sediment and

other pollutants.

       80.     WVDEP ignored the Service and lobbied then-Interior Secretary Ryan Zinke to

force the Service to allow WVDEP to continue to rely on its own guidance for crayfish. The WV

Crayfish Guidance was ultimately signed on June 28, 2017, by Department of Interior staff

member Vincent Devito, the former Counselor to the Secretary for Energy Policy for DOI. Mr.

Devito signed the WV Crayfish Guidance without consulting the Service personnel at the regional

office that had provided commentary indicating that the WV Crayfish Guidance did not comply

with the law, and was insufficient to insure that crayfish were adequately protected.

       81.     Meanwhile, on July 12, 2017, the Service developed its own guidance document

setting forth the protocols that Service biologists at the regional office believe are necessary to

insure that crayfish are not jeopardized by coal mining activities (“2017 Guidance”). The

Service’s 2017 Guidance would have required a PEP for all projects within a HUC-10 watershed

that has known occurrences of crayfish, as well as any HUC-12 watershed that is “likely

important to the recovery of” the crayfish, and did not rely on state WQS for ESA compliance.2

       82.     According to emails obtained through the Freedom of Information Act (“FOIA”),

the regional Service personnel were told by their superiors at DOI to abandon the 2017 Guidance

and to take the WV Guidance signed by Mr. Devito as a basis for a new guidance document.

Under pressure from political appointees, the regional office made minor changes to the WV

Crayfish Guidance, which was re-issued by the Service on March 28, 2018 (“2018 Guidance”).


2
  HUC is the acronym for Hydrologic Unit Code (HUC). Every hydrologic unit is identified by a
unique HUC consisting of 2 to 12 digits based on the levels of classification in the hydrologic unit
system. A hydrologic unit describes the area of land upstream from a specific point on the stream
(generally the mouth or outlet) that contributes surface water runoff directly to this outlet point,
also referred to as the drainage area. HUC-10 denotes a watershed, typically an area from 40,000-
250,000 acres. HUC-12 denotes a sub-watershed, typically from 10,000-40,000 acres.
                                                  22
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 23 of 38 PageID #: 23



The March 28, 2018 version of the Service’s crayfish guidance differs in only minor respects

from the WV Crayfish Guidance.

       83.     The Service’s 2018 Guidance uses presence/absence surveys to determine when a

PEP will be required, but as with the WV Crayfish Guidance it merely provides a key to establish

when a PEP is required, with no guidance as to what information the PEP must contain.

       84.     The Service’s 2018 Guidance also relies on compliance with state WQS to insure

that crayfish will not be adversely impacted, ignoring the Service personnel’s prior comments

regarding the inability of West Virginia’s WQS to protect listed crayfish because they do not

adequately control for sedimentation or other pollutants, such as conductivity, and may allow for

selenium levels that will harm crayfish. Therefore, the Service’s 2018 Guidance, which did not

undergo section 7 consultation, does not reflect the best available science and is insufficient to

insure that listed crayfish are not jeopardized by coal mining activities.

       85.     The Service’s 2018 Guidance does not comply with applicable regulations at 30

C.F.R. §780.16 or Section 7 of the ESA, in part because the Service has never made any

determination, nor can it, that compliance with the Guidance would avoid jeopardy to listed

species, much less provide for enhancement of crayfish habitat.

       E. Recent Data Regarding Impacts of Coal Mining on Listed Species
       86.     Coal mining practices have adverse effects on several aspects of the biological,

chemical, and physical environment. These adverse impacts include: fragmentation of habitats;

degradation of habitat quality; exposure of biota to changed chemical conditions in aquatic

environments; and permanent loss of terrestrial and aquatic habitat.

       87.     Data published since 1996 document increasingly significant declines in numerous

imperiled and federally protected taxa, and degradation of their habitats, as the result of surface

coal mining. Coal mining is contributing to the alarming loss of species and the habitats they

                                                  23
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 24 of 38 PageID #: 24



depend on. This has been evidenced by the vast upswing in aquatic dependent species requiring

ESA protection in the Southeast region. Further, already-listed species in the region are also

experiencing ongoing declines due to downstream impacts from surface mining, and existing

regulations are failing to protect species from these impacts.

       88.     Allowing land-clearing at coal mines irreversibly and irretrievably eradicates the

forest habitat resources that listed species depend upon, and forecloses the implementation of

measures to minimize take of species, such as the preservation of forest canopy and buffers to

protect waterways.

          i.   Harm to Guyandotte River and Big Sandy Crayfish from Coal Mining
       89.     In 2016, the Service listed two species of crayfish that are adversely affected by

coal mining. The Guyandotte River crayfish (Cambarus veteranus) and Big Sandy crayfish

(Cambarus callianus) are freshwater crustaceans that resemble a miniature lobster, ranging from

3-4 inches in size.

       90.     The Guyandotte River crayfish was listed by the Service as an endangered species

on April 7, 2016. 81 Fed. Reg. 20,450 (Apr. 7, 2016). Today, after suffering a 92% decline

across its historic range in the Upper Guyandotte River drainage of West Virginia’s coalfields,

this species is only found in two streams, both in Wyoming County.

       91.     The Big Sandy crayfish was listed by the Service as a threatened species on April

7, 2016. Id. Overall, this species has lost 62% of its historic range across the Appalachian

coalfields, including in the Upper Big Sandy drainage in southern West Virginia. In recent years,

the species has experienced short-term declines of 50-70%.

       92.     Suitable instream habitat for the crayfish is generally described as clean, 3rd order

or larger (width of 13 to 66 feet), fast-flowing, permanent streams and rivers with unembedded

slab boulders on a bedrock, cobble, or sand substrate. They are usually found in faster moving

                                                 24
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 25 of 38 PageID #: 25



sections of the water, in areas with large boulders and rocks, and little sedimentation or pollution.

Widespread habitat loss and fragmentation of streams have significantly reduced the places where

these species can be found.

       93.     Surface coal mining-related activities, including mountaintop removal and

construction and operation of mine-related haul roads, are the primary causes of habitat loss and

degradation for the Guyandotte River crayfish and Big Sandy crayfish. Id. at 20,466-68; 20,471-

72. These extractive activities drastically change the stream-bottom habitats these crayfish

require, burying the substrate they rely on for food and shelter in sediment and degrading water

quality through chemical pollution. Mountaintop removal and associated valley fill activities also

completely eradicate the streams necessary for the survival of these species. The Service has

acknowledged that “[o]f particular concern to the Guyandotte River crayfish are several active

surface coal mines in the Pinnacle Creek watershed that may pose an immediate threat to the

continued existence of that subpopulation, one of only two known to exist.” Id. at 20,467.

       94.     The Service has determined that existing state and federal regulatory mechanisms,

including the 1996 Biological Opinion and ITS, have proven inadequate to prevent the rapid

habitat destruction and extirpation of these crayfish species from their ranges. 81 Fed. Reg.

20,473 (Apr. 7, 2016). At the time of listing, the Service emphasized that these species are at risk

of extinction due primarily to surface mining impacts. Continued surface mining within these

species’ historic ranges will only exacerbate their continuing slide towards extinction.

       95.     Defendants have continued to rely on the reinstated 1996 Biological Opinion to

meet their ESA duties with respect to these crayfish. Upon information and belief, after

reinitiation of consultation was commenced on the SMCRA Program in April of 2017, permits for

coal mining projects that may adversely affect listed crayfish have been issued by WVDEP in



                                                 25
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 26 of 38 PageID #: 26



reliance on the 1996 Biological Opinion and unlawful crayfish guidance, including permits for

harmful mining activities in some of the last remaining habitat for Big Sandy and Guyandotte

River crayfish, such as Eagle Surface Mine (Permit ID# S500613), which drains into Clear Fork ‒

one of only two streams known to be occupied by the Guyandotte River crayfish.

         ii.   Harm to Listed Bats from Coal Mining

       96.     Coal mining activities pose a significant risk to bats, including species listed under

the ESA such as Indiana and northern long-eared bats. The Service listed the Indiana bat as

endangered in 1967, 32 Fed. Reg. 4,001 (March 11, 1967), and the northern long-eared bat as a

threatened species in 2015, 80 Fed. Reg. 17,973 (April 2, 2015).

       97.     These bats have been decimated by a disease known as white nose syndrome

(“WNS”), which is caused by the fungus Pseudogymnoascus destructans. WNS arrived in West

Virginia in 2009. The West Virginia Department of Natural Resources has documented a

population decrease in bats of nearly 60 percent since WNS arrived in the state. The bats are also

threatened by habitat loss and exposure to contamination, including from the extensive logging

and land clearing required for coal mines.

       98.     Effects to bats from mining may occur through direct mortality, harassment, and

habitat loss and degradation by elimination of forested roosting and foraging habitat. Harassment

of individuals living adjacent to surface coal mining operations may occur from the increased

presence of human activity, noise, and dust generated during the mining process. Such

harassment could result in increased energetic costs associated with stress and abandonment of

normal behaviors.

       99.     Loss of suitable breeding, roosting, or foraging habitat from coal mining activities

results in reduced breeding success and stress due to competition for remaining suitable habitat.



                                                 26
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 27 of 38 PageID #: 27



Fragmentation of forested habitats as a result of coal mining affects connectivity of bat breeding

areas and therefore reduces genetic dispersal. Population viability is affected if populations

become isolated to the extent that adults and juveniles cannot successfully disperse between

remaining patches. These effects result in fewer offspring and lowered population size.

       100.    Defendants are continuing to rely on the reinstated 1996 Biological Opinion to

meet their ESA duties with respect to listed bat species. Upon information and belief, after

reinitiation of consultation was commenced on the SMCRA Program in April of 2017, permits for

coal mining projects that may adversely affect listed bat species have been issued in West

Virginia, as well as in other states such as Virginia and Kentucky, in reliance on the reinstated

1996 Biological Opinion.

                                 VI.     CLAIMS FOR RELIEF

                                                 CLAIM 1
       Violation of the Endangered Species Act Section 7(a)(2), 16 U.S.C. § 1536(a)(2) (The
Reinstated 1996 Biological Opinion fails to insure that surface coal mining activities are not
           likely to jeopardize listed species or adversely modify critical habitat)

       101.    Plaintiffs re-allege and incorporate by reference, as if fully set forth herein, each

and every allegation in the preceding paragraphs of this Complaint.

       102.    OSMRE and the Service have an ongoing duty pursuant to ESA Section 7(a)(2) to
insure that SMCRA-regulated mining activities are not likely to jeopardize the continued

existence of endangered and threatened species or result in the destruction or adverse modification

of such species’ critical habitat. 16 U.S.C. § 1536(a)(2).

       103.    OSMRE and the Service completed ESA Section 7 consultation on the SMCRA

program in 1996, and continue to rely on the 1996 Biological Opinion and ITS to meet their

duties pursuant to Section 7(a)(2) of the ESA.
       104.    The Service has acknowledged that the 1996 Biological Opinion has failed to

insure that species are protected from coal mining activities. The 2016 Biological Opinion—

                                                  27
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 28 of 38 PageID #: 28



which explicitly superseded the 1996 Biological Opinion—specifically stated that “despite the

environmental protections granted by SMCRA and the permit review process analyzed in the

1996 Biological Opinion, surface coal mining operations continue to negatively impact threatened

and endangered species and the habitats upon which they depend.” 2016 Biological Opinion at

106. This is evidenced by the recent listing of the Big Sandy crayfish and the Guyandotte River

crayfish, which “illustrate the inadequacy of the current SMCRA regulatory environment in

protecting fish and wildlife and the habitats upon which they depend.” Id. at 121. The Service

has even acknowledged that “several active surface coal mines in the Pinnacle Creek watershed []

may pose an immediate threat to the continued existence of” the Guyandotte River crayfish. 81

Fed. Reg. at 20,467.

       105.    The Service has further admitted that the program for ESA compliance set forth in

the 1996 Biological Opinion is resulting in jeopardy to listed species, stating in the 2016

Biological Opinion that “it is no longer possible to rely on the 1996 Biological Opinion to

conclude that the existing regulatory environment… would not result in jeopardy or adverse

modification of ESA-listed resources.” 2016 Biological Opinion at 32.

       106.    On April 13, 2017, OSMRE and the Service reinitiated consultation on the

SMCRA program; however, that consultation has languished for over two years, and it remains
unclear when or even if the agencies have any intention of completing that process. Concurrently,

in April 2017, the Service reinstated the previously withdrawn 1996 Biological Opinion and

instructed the OSMRE and state regulatory authorities to once again rely on the 1996 Biological

Opinion and ITS pending the completion of consultation. 2017 Reinitiation Letter.

       107.    The reinstated 1996 Biological Opinion does not comply with ESA section 7(a)(2)

or its implementing regulations and the Service has admitted that even full adherence to its terms

will not prevent jeopardy to listed species or adverse modification of critical habitat.




                                                  28
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 29 of 38 PageID #: 29



       108.    The reinstated 1996 Biological Opinion purports to provide incidental take

coverage for all SMCRA-regulated coal operations as to all species for all time, although it failed

to include or analyze any site-specific or species-specific information. This overly broad take

coverage does not meet the requirements of the Service’s ITS regulations requiring the Service to

specify the impacts on listed species, nor does it meet the regulatory requirements regarding

reinitiation of consultation when new species are listed. See 50 C.F.R. § 402.14(i)(l)(i), (4); 50

C.F.R. § 402.16(d).

       109.    The reinstated 1996 Biological Opinion and ITS fail to include RPMs to minimize

the impact of incidental take, as the ESA requires. 16 U.S.C. § 1536(b)(4)(C)(ii); 50 C.F.R. §

402.14(i)(1)(ii). The only RPM provided in the 1996 Biological Opinion is compliance with the

terms and conditions of the ITS; however, the terms and conditions likewise provide no specific

measures to minimize impacts to listed species, but rather rely on the subsequent implementation

of species-specific protective measures developed by the Service, which the regulatory authority

can decide not to implement. 1996 Biological Opinion at 13. The reinstated 1996 Biological

Opinion and ITS therefore fail to provide terms and conditions that “must be complied with” to

implement specific measures necessary to minimize impacts to listed species, as the regulations

require. 50 C.F.R. § 402.14(i)(1)(iv).

       110.    The terms and conditions of the 1996 ITS do not include any quantification of
allowable take for any listed species and there is no provision in the ITS whereby the Service may

assess the level of take in order to insure that authorized take levels are not being exceeded,

thereby putting species in jeopardy. Hence, the reinstated 1996 Biological Opinion and ITS

cannot serve one of their most important functions: tracking the authorized take of a species in

order to avoid authorizing so much take that jeopardy results, as the ESA requires. 16 U.S.C. §

1536(b)(4); 50 C.F.R. §§ 402.14(i)(1)(i), 402.14(i)(3) and 402.14(i)(4).

       111.    The reinstated 1996 Biological Opinion is inconsistent with the Service’s

regulations regarding programmatic consultation, which state that such consultations should not



                                                 29
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 30 of 38 PageID #: 30



authorize incidental take, but that subsequent actions resulting in incidental take must undergo

separate consultations at a site-specific level. 50 C.F.R. §§ 402.02, 402.14(i)(1)(6).

       112.    The reinstated 1996 Biological Opinion therefore violates the ESA and its

implementing regulations in multiple ways. The Service’s reissuance of, and the Service’s and

OSMRE’s ongoing reliance on, the 1996 Biological Opinion contravenes the agencies’

obligations to insure that SMCRA-regulated coal mining activities are not likely to jeopardize the

existence of listed species or result in destruction or adverse modification of critical habitat, in

violation of section 7(a)(2) of the ESA. 16 U.S.C. § 1536(a)(2). The Service’s reinstatement in

2017 of a Biological Opinion that the Service itself has declared to be inadequately protective of

listed species, outdated, and not based on the best available science also constitutes agency action

that is arbitrary, capricious, an abuse of discretion and otherwise not in accordance with law

within the meaning of the APA, 5 U.S.C. § 706(2).

                                              CLAIM 2
  Violation of the Endangered Species Act Section 7(a)(2), 16 U.S.C. § 1536(a)(2), and the
  Administrative Procedures Act, 5 U.S.C. § 706(1) (Failure to complete consultation on
 SMCRA program to insure that surface coal mining activities are not likely to jeopardize
                     listed species or adversely modify critical habitat)

       113.    Plaintiffs re-allege and incorporate by reference, as if fully set forth herein, each

and every allegation in the preceding paragraphs of this Complaint.
       114.    OSMRE and the Service have an ongoing duty pursuant to ESA Section 7(a)(2) to

insure that SMCRA-regulated mining activities are not likely to jeopardize the continued

existence of endangered and threatened species or result in the destruction or adverse modification

of such species critical habitat. 16 U.S.C. § 1536(a)(2).

       115.    Since the issuance of the 1996 Biological Opinion, the factors requiring reinitiation

of formal consultation under the ESA regulations and the terms of the 1996 Biological Opinion

have been met, including new species listings and new information that reveals that coal mining is

affecting listed species in a manner or to an extent not considered in the 1996 Biological Opinion.
50 C.F.R. § 402.16; 1996 Biological Opinion at 14.

                                                  30
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 31 of 38 PageID #: 31



       116.    The Service has admitted that new information reveals that the effects of SMCRA-

regulated coal mining undertaken pursuant to the 1996 Biological Opinion has adversely affected

listed species to an extent not previously considered. The 2016 Biological Opinion specifically

states that “[a]s a result of new effects and inconsistent implementation of the technical assistance

process, many fish and wildlife species continue to decline. Several species in coal mining

regions have been listed since conclusion of the 1996 consultation, suggesting the protections

afforded to fish and wildlife resources from the existing SMCRA regulations and implementation

of the 1996 Biological Opinion may not be as protective as previously considered.” 2016

Biological Opinion at 32. Therefore, reinitiation of consultation and completion of a new

biological opinion is required under section 7(a)(2) and the ESA’s implementing regulations to

address new information on impacts to listed species, and to insure that such species are not

jeopardized by coal mining activities. 50 C.F.R. § 402.16(b). However, OSMRE and the Service

have unlawfully failed to complete consultation to address this new information regarding the

extent of impacts to listed species, including both species listed at the time of the 1996 Biological

Opinion and species listed since that time.

       117.    Several species that are adversely affected by SMCRA-regulated coal mining

activities have been listed since the 1996 Biological Opinion was published, including the

Guyandotte River crayfish, Big Sandy crayfish, northern long-eared bat, Kentucky arrow darter,
and diamond darter. The Service has conceded that new species listings required it to revisit the

efficacy of the 1996 Biological Opinion, stating that the recent listing of the Big Sandy crayfish

and the Guyandotte River crayfish “illustrate the inadequacy of the current SMCRA regulatory

environment in protecting fish and wildlife and the habitats upon which they depend.” 2016

Biological Opinion at 121. In addition, the Service acknowledged in the 2016 Biological Opinion

that the amount of take that was expected to occur under the process set forth in the 1996

Biological Opinion has been exceeded. 2016 Biological Opinion at 31-32, 106. However,

OSMRE and the Service have unlawfully failed to complete formal consultation to address either
impacts on newly listed species or the additional level of take that has occurred beyond that

                                                 31
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 32 of 38 PageID #: 32



previously anticipated, as required under section 7(a)(2) and the ESA’s implementing regulations.

50 C.F.R. § 402.16(a), (d); 50 C.F.R. § 402.14(i)(4).

       118.    On April 13, 2017, OSMRE and the Service purported to reinitiate consultation on

the SMCRA program. Yet that process has carried on for over two years without any legitimate

justification for this prolonged delay, and Defendants have provided no indication to the public as

to if or when the reinitiated consultation will ever be completed. In the meantime, Defendants are

continuing to rely on the reinstated 1996 Biological Opinion, even though that opinion violates

the ESA and its implementing regulations, and the Service has conceded that it is inadequate to

satisfy the agencies’ duties to avoid jeopardy to listed species as mandated by Section 7 of the

ESA. 2016 Biological Opinion at 32.

       119.    The Service’s and OSMRE’s failure, for more than two years following the

purported reinitiation of consultation, to complete consultation regarding the effects of SMCRA-

regulated coal mining on listed species and their critical habitats, and concomitant ongoing

reliance on the unlawful reinstated 1996 Biological Opinion, constitutes a failure to insure that

SMCRA-regulated coal mining activities are not likely to jeopardize the existence of listed

species or result in destruction or adverse modification of critical habitat, in violation of section 7

of the ESA, 16 U.S.C. § 1536, and the ESA’s implementing regulations. Such action is also

arbitrary, capricious, an abuse of discretion and otherwise not in accordance with law within the
meaning of the APA. 5 U.S.C. § 706(2). The Service’s failure to produce a new programmatic

Biological Opinion in a reasonable time, when the Service knows that the reinstated 1996 Opinion

is not based on the best available science and may be jeopardizing the continued existence of

multiple species, also constitutes agency action that has been “unlawfully withheld or

unreasonably delayed” in violation of the APA, 5 U.S.C. § 706(1).




                                                  32
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 33 of 38 PageID #: 33



                                             CLAIM 3

       Violation of the Endangered Species Act Section 7(a)(1), 16 U.S.C. § 1536(a)(1)
           (Failure to carry out a program for the conservation of listed species)

       120.    Plaintiffs re-allege and incorporate by reference, as if fully set forth herein, each

and every allegation in the preceding paragraphs of this Complaint.

       121.    Under Section 7(a)(1) of the ESA, federal agencies must “utilize their authorities in

furtherance of the purposes of” the ESA and carry out “programs for the conservation of

endangered species and threatened species.” 16 U.S.C. § 1536(a)(1).

       122.    The program developed by the Service and OSMRE for the conservation of

endangered and threatened species pursuant to the reinstated 1996 Biological Opinion has proven

to be an abject failure. The Service itself has conceded that the program for ESA compliance set

forth in the 1996 Biological Opinion is not conserving—i.e., providing for the recovery of—listed

species but, to the contrary, that “it is no longer possible to rely on the 1996 Biological Opinion to

conclude that the existing regulatory environment … would not result in jeopardy or adverse

modification of ESA-listed resources.” 2016 Biological Opinion at 32. Consequently, the

Service and OSMRE are required by section 7(a)(1) of the ESA to consult for the purposes of

developing an effective program for the conservation of listed species, including the recently

listed species in West Virginia that are being adversely affected by ongoing mining activities.
The Service and OSMRE have not completed an adequate programmatic consultation, and

continue to rely on the unlawful 1996 Biological Opinion, and have thereby failed to carry out a

program for the conservation of listed species, as the ESA requires. 16 U.S.C. § 1536(a)(1).

                                             CLAIM 4
  Violation of the Endangered Species Act, 16 U.S.C. §§1531-1544, SMCRA implementing
regulations, 30 C.F.R. §780.16(b)(3), and the Administrative Procedure Act, 5 U.S.C. §§ 701-
            706 (Reliance on unlawful guidance regarding harm to listed species)

       123.    Plaintiffs re-allege and incorporate by reference, as if fully set forth herein, each

and every allegation in the preceding paragraphs of this Complaint.



                                                  33
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 34 of 38 PageID #: 34



       124.    The Service has adopted inadequate and unlawful guidance regarding the

development of PEPs for the Guyandotte River crayfish and Big Sandy crayfish. The Service’s

2018 Guidance implements the unlawful process set forth in the 1996 Biological Opinion, which

cannot be relied on for ESA compliance. Furthermore, the Service’s 2018 crayfish guidance does

not comply with applicable ESA or SMCRA regulations; does not implement the best available

science; and was promulgated absent Section 7 consultation.

       125.    The adoption of the crayfish guidance by the Service was an agency action that

“may affect” listed species, and the Service was therefore required to go through ESA Section 7

consultation regarding the impacts of that guidance on the listed crayfish. 16 U.S.C. § 1536(a)(2);

50 C.F.R. § 402.14(a) (requiring formal consultation for any agency action that may affect listed

species or critical habitat). Upon information and belief, the Service adopted the 2018 Guidance

absent completing any ESA consultation whatsoever.

       126.    The Service’s 2018 crayfish guidance is not based on the best available science, as

the ESA requires, since it relies on inadequate state WQS to provide protection for crayfish. 2018

Guidance at 2. The Service’s 2017 Guidance, developed by Service biologists at the agency’s

regional office, would not have relied on WQS to insure protection of crayfish. This is because,

among other reasons, the West Virginia WQS have not been reviewed to determine if they are

protective of crayfish, as those standards were implemented before the crayfish were listed. In
addition, although crayfish may be adversely affected by high conductivity levels which are

exacerbated by coal mining activities, West Virginia’s WQS do not directly address conductivity

at all. The West Virginia WQS are therefore inadequate to protect crayfish, and the Service’s

reliance on them in the 2018 Guidance violates the best available science standard of the ESA,

and is arbitrary and capricious. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(g)(8); 5 U.S.C.

§ 706(2).

       127.    The Service’s 2018 Guidance fails to provide species-specific measures to

minimize take or enhance habitat, in contravention of the SMCRA implementing regulations, 30
C.F.R. §780.16(b)(3), as well as the requirements of section 7 of the ESA. The crayfish guidance

                                                34
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 35 of 38 PageID #: 35



merely sets forth a process for determining when a PEP will be required, along with water quality

monitoring guidelines. The Service failed to delineate the specific information that must be

included in a PEP, and there is no discussion or analysis as to how listed crayfish will be

protected, let alone enhanced, from the continuing contamination of their habitat from mining

activities, as the regulations require. Id.

        128.    The Service’s 2018 Guidance also fails to insure that PEPs will be completed for

all mining projects that may affect listed crayfish, since it relies on presence/absence surveys that

cannot possibly insure the avoidance of adverse effects to crayfish or their habitat. The Service’s

2017 Guidance would have required PEPs for all streams that may be occupied by crayfish or are

important to the recovery of the species, rather than rely on presence/absence surveys. These

crayfish are highly imperiled and increasingly rare due to the rapid, ongoing collapse of their

populations across their ranges. Due to the scarcity of these crayfish and the extremely small size

of many extant populations, it is likely that surveys will not be able to determine their presence or

absence with any certainty. As such, the 2018 Guidance allows for mines to proceed in potential

crayfish habitat without the protections of a PEP, simply because a particular survey may have

failed to turn up individual crayfish.

        129.    Upon information and belief, the regional office was forced to abandon the

Service’s 2017 Guidance and adopted the 2018 Guidance following pressure from political
appointees within the Interior Department. Upon information and belief, these political

appointees in the Interior Department were, in turn, lobbied by mining companies and others,

including mining regulators in West Virginia, to adopt weaker guidelines. These changes were

therefore not based on the best available science, as mandated by section 7 of the ESA, and were

otherwise impossible to harmonize with the conservation purposes of either the ESA or the

SMCRA regulatory scheme.

        130.    The Service’s 2018 Guidance therefore violates both the procedural and

substantive requirements of ESA Section 7(a)(2), and further fails to provide species-specific
measures to minimize take or enhance habitat, as the SMCRA regulations require. 16 U.S.C. §

                                                 35
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 36 of 38 PageID #: 36



1536(a)(2); 30 C.F.R. §780.16(b)(3). The Service’s adoption and reliance on the 2018 Guidance

is arbitrary and capricious agency action, in violation of the ESA and APA. 5 U.S.C. § 706(2).

                                              CLAIM 5
    Violations of the Endangered Species Act Section 7(d), 16 U.S.C. § 1536(d), SMCRA
   implementing regulations, and the Administrative Procedure Act, 5 U.S.C. §§ 701-706
      (Irreversible and irretrievable commitment of resources pending completion of
                                        consultation)

       131.     Plaintiffs re-allege and incorporate by reference, as if fully set forth herein, each

and every allegation in the preceding paragraphs of this Complaint.

       132.     On April 13, 2017, OSMRE and the Service reinitiated formal ESA Section 7

consultation on the SMCRA program in order to consider the effects of surface coal mining and

reclamation on listed species, and to replace the 1996 Biological Opinion with a new

programmatic ESA consultation. The Service has not provided any specific timeframe for

completing the reinitiated consultation, and it is not clear whether the agencies have any intention

of completing that process. In the meantime, Defendants are continuing to rely on the unlawful

reinstated 1996 Biological Opinion, even though the Service has acknowledged that the program

for ESA compliance set forth in that Opinion is inadequate to prevent jeopardy to listed species.

2016 Biological Opinion at 32.

       133.     Pursuant to ESA Section 7(d), once a federal agency initiates or reinitiates
consultation under the ESA, the agency, as well as any applicant for a federal permit, “shall not

make any irreversible or irretrievable commitment of resources with respect to the agency action

which has the effect of foreclosing the formulation or implementation of any reasonable and

prudent alternative measures which would not violate subsection (a)(2) of this section.” 16

U.S.C. § 1536(d). The purpose of Section 7(d) is not only to maintain the environmental status

quo pending the completion of consultation, but also to prevent agencies and private parties from

foreclosing conservation options that might otherwise be available upon the completion of

consultation.



                                                   36
    Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 37 of 38 PageID #: 37



       134.    On information and belief, State regulatory authorities, including WVDEP, are

continuing to issue permits in reliance on the reinstated 1996 Biological Opinion pending

completion of the reinitiated consultation on the SMCRA program. The ongoing issuance of

permits for surface coal mining during formal consultation on the SMCRA program is an

unlawful, irretrievable and irreversible commitment of resources. The issuance of such permits

will result in activities, such as land clearing and mining activities, that both directly harm listed

species and foreclose the implementation of mitigation or other measures (i.e. avoidance protocols

and riparian buffers) to prevent harm to affected species.

       135.    Defendants have failed to take action to prevent the ongoing take of listed species

that is occurring under the program set forth in the 1996 Biological Opinion. The ongoing

issuance of SMCRA permits in reliance on the unlawful 1996 Biological Opinion following

reinitiation of programmatic consultation is in direct violation of ESA Section 7(d), 16 U.S.C. §

1536(d). Defendants’ failure to provide oversight for state-delegated SMCRA programs and to

enforce the provisions of the ESA is arbitrary, capricious, an abuse of discretion and otherwise not

in accordance with law, in violation of the ESA and APA. 16 U.S.C. § 1536(d); 5 U.S.C.

§ 706(2); see also 30 U.S.C. § 1271(b); 30 C.F.R. §§ 780.16, 773.15(j); 30 C.F.R. § 842.11.


                                  VII.    PRAYER FOR RELIEF
       For the reasons stated above, Plaintiffs respectfully request that the Court grant the

following relief:

       1.      Declare that Defendants violated the ESA and its implementing regulations by

       failing to insure through formal programmatic ESA consultation that their actions will not

       jeopardize the continued existence of threatened or endangered species, or destroy or

       adversely modify such species’ critical habitats;

       2.      Declare that Defendants are in violation of the requirements of Sections 7(a)(2)

       and 7(d) of the ESA by continuing to rely on the reinstated 1996 Biological Opinion and
       ITS;


                                                   37
Case 2:19-cv-00632 Document 1 Filed 09/04/19 Page 38 of 38 PageID #: 38



  3.     Declare that the reinstated 1996 Biological Opinion and ITS are unlawful and is

  insufficient to fulfill the ESA Section 7(a)(2) requirement to prevent jeopardy to listed

  species, and vacate and enjoin any further reliance on the 1996 Biological Opinion and

  ITS;

  4.     Declare that the Service and OSMRE have failed to implement a program for the

  conservation of listed species in violation of ESA Section 7(a)(1);

  5.     Declare that the Service’s 2018 crayfish guidance is unlawful and enjoin any

  further reliance on the crayfish guidance for ESA compliance;

  6.     Declare that Defendants are in violation of the APA, 5 U.S.C. § 706(1), and

  compel Defendants to complete the reinitiated consultation, including through issuance

  and adoption of a new Biological Opinion, by a date certain to be determined by the Court;

  7.     Award Plaintiffs costs and attorneys’ fees under the ESA, 16 U.S.C. § 1540(g); and

  8.     Grant Plaintiffs such other and further relief as the Court deems just and equitable.

 DATE: September 4, 2019             Respectfully Submitted,

                                    /s/ Jared M. Margolis_____
                                    Jared M. Margolis (OR Bar No. 146145)
                                    CENTER FOR BIOLOGICAL DIVERSITY
                                    2852 Willamette St. # 171
                                    Eugene, OR 97405
                                    Phone: (802) 310-4054
                                    Email: jmargolis@biologicaldiversity.org

                                     Attorney for Plaintiff Center for Biological Diversity

                                     /s/ Benjamin A. Luckett_____
                                     Benjamin A. Luckett (WV Bar No. 11463)
                                     Appalachian Mountain Advocates
                                     P.O. Box 507
                                     Lewisburg, WV 24901
                                     Phone: (304) 645-0125
                                     Email: bluckett@appalmad.org

                                     Local Attorney and Attorney for Sierra Club, West
                                     Virginia Highlands Conservancy and Ohio Valley
                                     Environmental Coalition


                                           38
